DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 6-8, 10, 13, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bronder et al. (US patent: 9024972, “Bronder”) in view of   Kada et al. (US patent Publication: 2018/0302499, “Kada”).


Regarding claim 1, Bronder teaches, A video synthesis device (Fig. 6 element 620) configured to generate an augmented reality video image in which an avatar is synthesized with a live-action video image, the device comprising:
a rear-facing camera configured to capture a live-action video image ( Column 7 lines 28-50 discloses a camera or a scene facing detector 626 captures live video. 
a front-facing imaging unit configured to capture an image of an operator; (Column 8 Lines 6-10 discloses a user-facing camera 622 takes the image of a person or an operator,)  
one or more sensors configured to detect a position and an orientation of the rear-facing camera or the video synthesis device in a coordinate system corresponding to a real space; (Column 12, lines 45-60 captures position and orientation of the camera with a sensor.) 
Bronder doesn’t expressly teach, a processor configured to control the avatar based on the image captured by the front-facing camera and further configured to move  
Kada teaches, a processor configured to control the avatar based on the image captured by a rear-facing camera  and control an avatar of an user based on a movement of the position of an imaging unit in the coordinate system; ….. [0182] The positions of the avatar objects 6A and 6B may also be identified in accordance with the positions of the HMDs 120 of the HMD sets 110A and 110B.  Similarly, the directions of the faces of the avatar objects 6A and 6B may also be identified in accordance with the inclinations of the HMDs 120 of the HMD sets 110A and 110B.  The motions by the virtual hands of the avatar objects 6A. and 6B may also be identified in accordance with a motion by an external controller of each of the HMD sets 110A and 110B.”   Kada captures image of the user 5 and displays avatar of the user in the display. See “[0005] There is provided a method including defining a virtual space, the virtual space including a second avatar and a first avatar associated with a 
first user, the first user being associated with a first head-mounted device (HMD).”  The capturing of a user is described at “[0071] The first camera 150 photographs a lower part of a face of the user 5.  More specifically, the first camera 150 photographs, for example, the nose or mouth of the user 5.  The second camera 160 photographs, for example, the eyes and eyebrows of the user 5.” In at least one aspect, the first camera 150 and the second camera 160 are implemented as a single camera, and the face of the user 5 is photographed with this single camera.’ The camera of Kada is considered as rear-facing camera as it is taking image of the user from the 
Bronder and Kada are analogous as they are from the field of augmented/virtual reality.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Bronder to have included a processor configured to control the avatar based on the image captured by the front-facing camera and further configured to move the avatar in the coordinate system according to a movement of the detected position of the rear-facing camera or the video synthesis device in the coordinate system as taught by Kada.
Bronder as modified by Kanda teaches, (the processor) further configured to arrange the avatar in a predetermined position of the coordinate system and further configured to synthesize the avatar with the live-action video image captured by the rear-facing camera. (Bronder column 7 last paragraph combines avatar and scene of video into an augmented reality scene. (35)    Processed image 640 may also include elements such as persons 646 and 648 that may have been composited with image 642 to create processed image 640.”  Bronder is modified to include the avatar created (as taught by Kada ) based on second imaging unit of Bronder  to be synthesized with the real video image similar to synthesis of avatar and the \live video as shown by Bronder. )
wherein the processor is configured to cause the avatar to turn around to a direction of the movement of the detected position of the video synthesis device. (.Kada 182 discloses the direction of avatar or movement of avatar is same the direction of the directions of the faces of the avatar objects 6A and 6B may also be identified in accordance with the inclinations of the HMDs 120 of the HMD sets 110A and 110B.   The teaching of movement of turning of avatar is applied to the avatar of Bronder to turn to the direction of the synthesis device.)
 
Claim 7 is directed to a method and its steps are similar in scope and functions of the elements of the device claim 1 and therefore claim 7 is rejected with same rationales as specified in the rejection of claim 1.

Claim 8 is directed to a non-transitory computer-readable recording medium, (Bronder, Column 22 Lines 65-colum 23 Line 30 …In the same or other example embodiments circuitry can include one or more general purpose processing units and/or multi-core processing units, etc., that can be configured when software instructions that embody logic operable to perform function(s) are loaded into memory, e.g., RAM and/or virtual memory.  In example embodiments where circuitry includes a combination of hardware and software, an implementer may write source code embodying logic and the source code can be compiled into machine readable code that can be processed by the general purpose processing unit(s).”) storing a video synthesis program and its elements are similar in scope and functions of the elements of the device claim 1 and therefore claim 8 is rejected with same rationales as specified in the rejection of claim 1.

Bronder as modified by Kada teaches, wherein the processor is further configured to control an orientation of the avatar based on the movement of the video synthesis device. (Kada [0182] discloses controlling an orientation of the avatar based on the movement of the video synthesis device. “……The positions of the avatar objects 6A and 6B may also be identified in accordance with the positions of the HMDs 120 of the HMD sets 110A and 110B.  Similarly, the directions of the faces of the avatar objects 6A and 6B may also be identified in accordance with the inclinations of the HMDs 120 of the HMD sets 110A and 110B.  The motions by the virtual hands of the avatar objects 6A and 6B may also be identified in accordance with a motion by an external controller of each of the HMD sets 110A and 110B.”)

Regarding claims 6, 13 and 18, Bronder as modified by Kada teaches,   teaches, capturing directions of the rear-facing camera and the front-facing camera are opposite to each other (Bronder, Fig. 6 element 626 is the rear-facing camera and its direction is on the front. Fig. 6 element 620 is a user facing detector/sensor/camera. So its direction is to the user side which is opposite to the front side of element 620)

Regarding claim 21, Bronder as modified by Kada teaches, wherein a distance between the video synthesis device and the avatar in the coordinate system is maintained. (Bronder column 7 last paragraph combines avatar and scene of video into an augmented reality scene. (35)    Processed image 640 may also include elements such as persons 646 and 648 that may have been composited with image 642 to create Kada)   Bronder Fig. 6 shows a distance between synthesis device and the avatar is maintained.)


Claims 2, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bronder as modified by Kada  and further in view of Geisner et al. (US patent Publication: 20100281432, “Geisner”).

Regarding claims 2, 9 and 14, Bronder as modified by Kada doesn’t expressly teach, the processor is configured to control the avatar based on a gesture of the operator, text, or a design, the gesture of the operator being captured by the front-facing camera. 
Bronder teaches an image of the user is captured by the front-facing camera. (Bronder, Column 8 Lines 1-6 discloses a user-facing camera 622 takes the image of a person or an operator,)  
Geisner teaches, a controller controls the avatar based on a gesture of the operator, text, or a design, the gesture of the operator being captured by an imaging unit.  (Abstract: ….”A capture device may capture a user's motion and a display device may display a model that maps to the user's motion, including gestures that are applicable for control.”)
Bronder as modified by Kada and Geisner are analogous as they are from the field of avatar management.
Bronder as modified by Kada to have the controller configured to control the avatar based on a gesture of the operator, text, or a design, the gesture of the operator being captured by the front-facing camera as taught by Geisner using the image captured by Bronder.
The motivation for the modification is to mimic the behavior or emotion of user to be displayed in the virtual image.

Claims  4, 11, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bronder as modified by Kada and further in view of Maa et al. (US patent Publication: 20170197144, “Maa”).

Regarding claims 4, 11 and 16, Bronder as modified by Kada doesn’t expressly teach, a touch panel through which an operation by the operator is input, wherein the processor is configured to control the avatar based on the operation input through the touch panel. 
However Maa teaches, a touch panel through which an operation by the operator is input, wherein the processor is configured to control the avatar based on the operation input through the touch panel.  (“[0048] More game-interaction or game-control buttons may be simulated on the front touchscreen display 10F.  In the example of FIG. 2, in addition to displaying the primary display content (i.e., the virtual gaming environment 10Z) of the computer video game, the front screen 10F also provides two simulated (or virtual) buttons 122 and 123 near its two sides 10Y and 10X respectively.  These simulated virtual buttons 122 and 123 may be operated by the user's two thumbs for various game interaction purposes.”)
Bronder as modified by Kada and Maa are analogous as they are from the field of avatar management.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Bronder as modified by Kada to have a touch panel through which an operation by the operator is input, wherein the processor is configured to control the avatar based on the operation input through the touch panel as taught by Maa for the purpose of provide the viewer the avatar with different action with easy user control..

Regarding claim 22, Bronder as modified by Kada and Maa teaches, wherein the processor is configured to cause the touch panel to display a button, and wherein the processor is further configured to cause the avatar to turn around responsive to the operation input on the button. (“[0048] More game-interaction or game-control buttons may be simulated on the front touchscreen display 10F.  In the example of FIG. 2, in addition to displaying the primary display content (i.e., the virtual gaming environment 10Z) of the computer video game, the front screen 10F also provides two simulated (or virtual) buttons 122 and 123 near its two sides 10Y and 10X respectively.  These simulated virtual buttons 122 and 123 may be operated by the user's two thumbs for various game interaction purposes.”)


ims  5, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bronder as modified by Kada and further in view of Avendano et al. (US patent Publication: 2018/0336713, “Avendano”).

Regarding claims 5, 12 and 17, Bronder as modified by Kada doesn’t expressly teach, a microphone through which audio is input, wherein the processor Is configured to control the avatar based on the audio input through the microphone.
However Avendano teaches, a microphone through which audio is input, wherein the controller is configured to control the avatar based on the audio input through the microphone. (Avendano [0129] teaches a microphone captures the audio of a user and based on the audio it controls an avatar.)
Bronder as modified by Kada and Avendano are analogous as they are from the field of avatar management.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Bronder as modified by Kada to have a microphone through which audio is input, wherein the processor Is configured to control the avatar based on the audio input through the microphone as taught by Avendano for the purpose of provide the viewer the avatar with action.


Response to Arguments
  remarks See Page 7, filed 12/08/2021, with respect to interpretation of claims under 35 USC 112(f) have been fully considered and are persuasive.  Therefore the interpretation under 35 USC 112(f) has been maintained.

Applicant’s arguments, see  remarks See Pages 7-8, filed 12/08/2021, with respect to rejection of claim 1 under 35 USC 103 have been fully considered and are not persuasive.  Therefore the rejection has been maintained.

Applicant argues, see remarks Page 7, “Kada does not cure the deficiency of Bronder. The Examiner relied on Kada to teach the above controller. Office Action, p. 7. Applicant submits that Kada does not teach or suggest a processor that is “configured to cause the avatar to turn around to a direction of the movement of the detected position of the video synthesis device.” Kada instead teaches a virtual camera 14 that is arranged at the center 12 of the virtual space 11. Kada, par. [0101]; FIG. 4. At most, Kada discusses in synchronization with the motion of the HMD 120 in the real space, the virtual camera 14 similarly moves in the virtual space 11. Kada, par. [0101]. Thus, the change in position and direction of the HMD 120 in the real space is reproduced similarly in the virtual space 11. Jd. Because Kada’s avatar’s movement in the virtual space 11 is in synchronization with the motion of the HMD 120 in the real space, it is not necessary to cause the avatar to turn around to move to the direction of the motion of the HMD 120. Thus, Kada fails to teach a processor that is “configured to cause the avatar to turn around to a direction of the movement of the detected position of the video synthesis device.”
directions of the faces of the avatar objects 6A and 6B may also be identified in accordance with the inclinations of the HMDs 120 of the HMD sets 110A and 110B.   The teaching of movement of turning of avatar is applied to the avatar of Bronder to turn to the direction of the synthesis device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616